Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about March 31, 2006, which denied petitioner’s motion to vacate the order, same court and Judge, entered July 29, 2004, dismissing the petition seeking vacatur of an order of filiation entered on or about November 9, 1992, unanimously affirmed, without costs.
Petitioner failed to make the requisite showing to vacate the order entered on his default. He did not demonstrate a reasonable excuse for his failure to appear at the hearing on the petition and made no showing that his petition possessed merit (see Matter of A.C.S. Child Support Litig. Unit v David S., 32 AD3d 724 [2006]; Matter of Burns v Carriere-Knapp, 278 AD2d 542, 543 [2000]). The excuse proffered by petitioner for his nonappearance, i.e., that on the date of the hearing he was being evicted from his home, was properly rejected by Family Court, since it was not substantiated by petitioner’s submissions (see Matter of Derrick T., 261 AD2d 108, 109 [1999]), which, in fact, showed that the eviction occurred a month subsequent to the hearing. Nor did petitioner offer any refutation of the allegations forming the basis of the court’s decision at the estoppel hearing, or evidence to disprove his paternity of the child. Concur—Saxe, J.P., Nardelli, Buckley, Sweeny and Malone, JJ.